DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2. 	Claims 21-40 are objected to because of the following informalities:  Throughout the claims spaces are missing between words.  Some examples are claim 21 (lines 6, 9, 14, claim 23 (line 2), claim 24 (line 2), claim 25 (line 2), claim 26 (lines 8, 10), claim 27 (line 2), claim 29 (line 2), claim 30 (line 2), claim 32 (line 2), claim 33 (line 6, 9, 19, 21, 25), and claim 38 (lines 6, 9, 14).  Please go throughout all the claims and make sure there is proper spacing between words.  Appropriate correction is required.

Double Patenting

3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

4. 	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,953,293 in view of Wahl (9,044,653). 
	Claims 1-20 of U.S. Patent No. 10,953,293 lack the strike plate has a thickness that varies. 
	Wahl discloses the strike plate has a thickness that varies (Fig. 1E).  In view of Wahl it would have been obvious to modify the head of claims 1-20 of U.S. Patent No. 10,953,293 to have the strike plate has a thickness that varies in order to utilize the advantages of a thickness varying striking plate.

5. 	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,625,126. Although the claims at issue are not identical, they are not patentably distinct from each other because all the structure is in the independent and dependent claims of U.S. Patent No. 10,625,126. 

Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7. 	Claims 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl (8,088,025) in view of Fenton (5,290,036), Desboilles (5,184,823), Cheng (7,121,958), and Parsons (9,199,143). 
 	Wahl discloses a hollow body iron-type golf club head, comprising: a body, comprising a heel portion, a first part of a sole portion, a toe portion, a top portion, a rear wall (Figs. 1A, 1B), and what appears to be a hosel (114) of the golf club head (Fig. 1A): a strike plate attached to the body, the strike plate comprises a strike face of the golf club head, a second part of the sole portion of the golf club head, and a majority of a face-to-sole portion transition region between the strike face and the sole portion (Figs. 1A, 1B); the strike plate, the heel portion, the sole portion, the toe portion, the top portion, and the rear wall enclose an internal cavity of the golf club head (Figs. 1A, 1B); the second part of the sole portion bas an internal surface that defines a portion of the internal cavity (Fig. 1B); and the strike plate has a thickness that varies (Col. 3, Lns. 66-67): a filler material (121) within the internal cavity (Fig. 1B) in order to have undesirable sounds and vibrations on impact (Col. 1, Lns. 25-30) such that sound is dampened upon impact while maintaining a hollow iron construction (Col. 13, Lns. 65-67); a low density filler material so the material will have less of an impact on the COR of the head (Co. 4, Lns. 26-36), materials that can be used as a filler material includes polyurethanes (Col. 4, Lns. 51-67), the COR of the head is no less than .826 in the form of being as high as .83 (Col. 9, Lns. 1-5), the striking plate can be formed separately to 
	Wahl lacks a hosel of the golf club head, a strike plate welded to the body, the strike plate comprises a strike face of the golf club head, a second part of the sole portion of the golf club head, an injection port formed in the golf club head, wherein the internal cavity is configured to receive the filler material through the injection port; a plug that is engaged with the injection port to plug the injection port; a first COR drop off value when the internal cavity is unfilled, a second COR drop off value when the internal cavity is at least partially filled with the filler material; and a COR change value being a difference between the second COR drop off value and the first COR drop off value; wherein: the COR change value is between 0 and -0.01; the rear wall comprises a sole bar protruding from the first part of the sole portion into the internal cavity, wherein the sole bar is located in a low and rearward portion of the golf club head and has a relatively large thickness in relation to the strike plate; and the filler material extends 
Fenton discloses a head comprising a body, comprising a heel portion, a sole portion, a toe portion, and a top portion (Fig. 2), a filler material (19), an internal cavity, the internal cavity is configured to receive the filler material (Fig. 2), a first COR drop of value when the internal cavity is unfilled, a second COR drop off value when the internal cavity is at least partially filled with the filler material, a COR change value being a difference between the second COR drop off value and the first COR drop off value (inherent), the COR change value is between 0 and -.006, the change values is greater than -.002, the filler material is only a polyurethane based foam and thermoset filler in the form of the filler being methylene diphenyl diisocyanate in the form of MDI (4, 4’ diphenylmethane disocyanate) (Col. 2, Lns. 25-30, Fig. 2) and Applicant’s disclosure states that the two polyurethane foam is any methylene diphenyl diisocyanate in paragraph [00134], and a filler material is flexible after being cured (Col. 2, Lns. 10-17) in order provide a softer much more flexible material and give a dramatic improvement in efficiency in dampening vibrations (Abstract, Col. 2, Lns. 10-18).  In view of Fenton it would have been obvious to modify the head of Wahl to use a filler of only methylene diphenyl diisocyanate in order provide a softer much more flexible material and give a dramatic improvement in efficiency in dampening vibrations.  As such with the filler material being methylene diphenyl diisocyanate in the form of MDI (4, 4’ diphenylmethane disocyanate) and it is the same filler applicant suggests with Applicant’s disclosure stating that the two polyurethane foam is any methylene diphenyl diisocyanate in paragraph [00134], the head would have a first COR drop off value 
	Desboilles discloses a back portion comprises a sole bar (25) being a ballasting weight (Abstract) in order to position the center of gravity (Col. 5, Lns. 45-52), the filler material (280) extends overtop the sole bar (Figs. 2, 5, 7), and the second part of the sole portion bas an internal surface that defines a portion of the internal cavity (Fig. 2).   In view of Desboilles it would have been obvious to modify the head of Wahl to have a back portion comprises a sole bar and the filler material extends overtop the sole bar in order to use an alternative shape in ballasting a head and lowering or positioning the center of gravity, and/or in order to increase the dynamic loft by lowering the center of gravity of the head. 
	Cheng discloses a hosel (16) of the golf club head (Fig. 1), a strike plate welded to the body (Col. 1, Lns. 13-14), the strike plate comprises a second part of the sole portion of the golf club head (Figs. 7, 1) and part of the strike plate extends further toe ward than the second part of the sole portion (Fig. 1).  In view of Cheng it would have been obvious to include in the head of Wahl to have the strike plate comprises a second part of the sole portion of the golf club head and part of the strike plate extends further toe ward than the second part of the sole portion in order to utilize the advantages of the strike plate being part of the top portion and the sole portion.  In view of Cheng and another embodiment of Wahl it would have been obvious to include in the head of Wahl 
	Parsons discloses an iron body comprising at last one port, the internal cavity is configured to receive the at least one filler material through the at least one port, and a plug that at least partially covers the at least one port (Col. 11, Lns. 4-39, Fig. 18).  In view of Parsons it would have been obvious to modify the head of Wahl to have the internal cavity is configured to receive the filler material through the injection port; and a plug that is engaged with the injection port to plug the injection port in order to use a known way used in the market place to place a filler in a cavity of a head which would have a reasonable expectation of success. 
	Since these are apparatus claims very little weight is given to claim 35 with the form of the filler material as it is being injected into the cavity.  Weight in apparatus claims are given to what an apparatus is and not how it is made. 

Information Disclosure Statement

8. 	The information disclosure statement dated 26 March 2021 contains all duplicates of references of information disclosure statement dated 22 January 2021 except one.  

Allowable Subject Matter

9. 	Claims 21-32 and 38-40 would be allowable if rewritten or amended to overcome the objections and double patenting rejections, set forth in this Office action.

10. 	Claim 37 would be allowable if rewritten to overcome the objections and double patenting rejections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SLB/ 29 September 2021		/STEPHEN L BLAU/                                                            Primary Examiner, Art Unit 3711